433 S.W.2d 428 (1968)
Eulogio GARZA, Appellant,
v.
The STATE of Texas, Appellee.
No. 41125.
Court of Criminal Appeals of Texas.
November 6, 1968.
Rex Cammack, Houston, for appellant.
R. A. Bassett, Dist. Atty., Fort Bend, F. M. Stover, Phyllis Bell and Richard M. De-Guerin, Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
ONION, Judge.
The offense is possession of heroin; the punishment, 30 years confinement in the Texas Department of Corrections.
Sentence was pronounced on July 24, 1967, and notice of appeal was given. The trial court, having determined at such time that appellant was too poor to employ counsel, granted his request for appointed appellate counsel. Appellant's trial counsel was so appointed.
The record on appeal was approved October 24, 1967, and filed in this Court January 25, 1968.
No appellate briefs appear to have been filed in the trial court.
So that this indigent appellant not be deprived of the effective aid of counsel on appeal and an adequate appellate review, this appeal will be abated to allow the filing of a brief in the trial court on appellant's behalf and for such proceedings as may be conducted in the trial court to provide appellant the effective aid of counsel on appeal. See Douglas v. People of State of California, 372 U.S. 353, 83 S. Ct. 814, 9 L. Ed. 2d 811; Anders v. State of California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493; Entsminger v. State of Iowa, 386 U.S. 748, 87 S. Ct. 1402, 18 L. Ed. 2d 501; see also Pate v. Holman, 5th Cir., 341 F.2d 764; Edge v. Wainwright, 5th Cir., 347 F.2d 190.
It is so ordered.